Citation Nr: 1036342	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
total left knee arthroplasty with history of degenerative 
arthritis, associated with residuals, gunshot wound left tibia, 
lower one-third with comminuted fracture and retained bullet, 
prior to December 2, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for 
total left knee arthroplasty with history of degenerative 
arthritis, associated with residuals, gunshot wound left tibia, 
lower one-third with comminuted fracture and retained bullet, 
since February 1, 2010.

3.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected residuals, gunshot 
wound left tibia, lower one-third with comminuted fracture and 
retained bullet.

4.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected residuals, gunshot 
wound left tibia, lower one-third with comminuted fracture and 
retained bullet.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected residuals, gunshot 
wound left tibia, lower one-third with comminuted fracture and 
retained bullet.
 

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to July 1990.  
He is the recipient of the Combat Infantryman Badge and Purple 
Heart.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The issues of entitlement to a rating in excess of 30 percent for 
total left knee arthroplasty with history of degenerative 
arthritis, associated with residuals, gunshot wound left tibia, 
lower one-third with comminuted fracture and retained bullet, 
since February 1, 2010, and entitlement to service connection for 
a low back disorder are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  Prior to December 2, 2008, the Veteran's left knee disability 
is manifested by x-ray evidence of arthritis (degenerative 
osteoarthritis) with painful motion and slight instability; 
flexion limited to 100 with normal extension was demonstrated. 

2.  There is no credible or competent evidence that the Veteran 
has a current diagnosis of a left ankle disorder at any time 
during the appeals process.

3.  There is no credible or competent evidence that the Veteran 
has a current diagnosis of a right hip disorder at any time 
during the appeals process.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for total left knee arthroplasty with history of degenerative 
arthritis, associated with residuals, gunshot wound left tibia, 
lower one-third with comminuted fracture and retained bullet, 
prior to December 2, 2008, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5003-5055 
(2009). 

2.  The criteria for a separate initial 10 percent evaluation for 
left knee instability, prior to December 2, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5003, 
5010, 5257; VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  A left ankle disorder was not incurred in or aggravated by 
active duty, neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  A right hip disorder was not incurred in or aggravated by 
active duty, neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim for an increased rating for his left knee, 
prior to December 2, 2008, arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records.  The Board acknowledges that 
the Veteran indicated in a July 2009 statement that he had 
received therapy for his knee, post surgery from December 2008 
through March 2009.  As these records clearly do not pertain to 
the Veteran's knee prior to December 2008, by virtue of the date 
of their occurrence, the Board finds that a remand for this 
portion of the Veteran's increased rating claim for his knee is 
not warranted.  

Additionally, he was afforded a VA examination in October 2006.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above October 2006 VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim, prior to December 2, 2008.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

With respect to his service connection claims for a right hip and 
a left ankle, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully addressed 
all notice elements and was sent prior to the initial RO decision 
in these matters.  The letter informed him of what evidence was 
required to substantiate the claims on a secondary basis and of 
his and VA's respective duties for obtaining evidence.  The Board 
notes that the August 2006 letter did not advised the Veteran as 
to the evidence and information necessary to substantiate his 
claims on a direct basis.  However, the September 2007 statement 
of the case specifically advised him of the three elements 
governing direct service connection, i.e., evidence of a current 
disability, a disease or injury in service, and a nexus between 
the in-service disease or injury and the current disability, such 
that a reasonable person could have been expected to understand 
what was needed to support his claims on a direct basis.  
Consequently, the Board finds that the essential fairness of the 
adjudication of the Veteran's claims was not affected and, 
therefore, any error is harmless.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records. An October 2006 VA examination was 
provided. 

The Board acknowledges that while a secondary service connection 
opinion was provided, in the October 2006 VA examination, with 
respect to whether his complaints of right hip or left ankle 
problems were related to his service-connected gunshot wound with 
comminuted fracture of the left tibia, an opinion as to 
aggravation was not rendered; nor, was an opinion as to whether 
these disorders are directly related to service provided.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In the instant case, the Board finds that the VA 
examination obtained is adequate.  In this regard, the VA 
examiner considered all of the pertinent evidence of record and 
could not find a disease process or disability upon which to base 
a diagnosis with respect to the Veteran's right hip or left ankle 
pain.  The Veteran was afforded objective testing, such as x-ray 
studies in an attempt to justify his complaints of pain; however 
this testing returned negative results.  Given that there are no 
current diagnoses of a right hip or left ankle disorder, any 
opinion as to likely etiology is moot.  As such, a remand for a 
VA opinion would unduly delay resolution.  Accordingly, the VA's 
duty to assist with respect to obtaining a VA examination with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  

For the foregoing reasons, all the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his left knee.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplate staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran, prior to December 2, 2008, was rated at 10 percent 
for his left knee disability under Diagnostic Code (DCs) 5003-
5055.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5260 provides for 
the evaluation of limitation of flexion of the knee.  See 38 
C.F.R. § 4.71a.  A 0 percent rating is warranted when leg flexion 
is limited to 60 degrees.  A 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is warranted 
when it is limited to 30 degrees.  DC 5261 provides for the 
evaluation of limitation of extension of the knee.  A 0 percent 
rating is warranted when leg extension is limited to 5 degrees.  
A 10 percent rating is warranted when it is limited to 10 
degrees, and a 20 percent rating is warranted when it is limited 
to 15 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal 
flexion and extension of the knee is from 0 degrees to 140 
degrees.

It is possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

On VA examination in October 2006, the Veteran complained of left 
knee pain at an intensity of 7 on the pain scale.  He indicated 
that he experienced weakness, locking, swelling, heat, 
instability, and fatigability.  He reported flares of pain where 
his pain will increase to a 10 at least once to twice a week and 
last for hours.  He reported alleviating factors including rest 
and over the counter analgesics.  The Veteran indicated that he 
used an unloading brace, but did not use a cane.  He denied any 
dislocation or subluxation.  

He demonstrated flexion of his left knee to 118 degrees, and 
extension to zero degrees.  An August 2006 VA treatment record 
noted flexion of his left knee to 100 degrees, and normal 
extension.  These ranges are clearly outside the minimal 
compensable ranges under both DC 5260 and DC 5261.  See 38 C.F.R. 
§ 4.71a. DCs 5260 and 5261.  The Board has considered the 
criteria of Deluca, supra.  However, even considering his 
complaints of pain on motion at his October 2006 VA examination, 
there is no evidence that the Veteran would experience limitation 
of flexion to 45 degrees or limitation to extension to 10 
degrees, which would be necessary to support the assignment of 
compensable ratings under Diagnostic Codes 5260 or 5261.  Indeed, 
the October 2006 VA examiner specifically noted that there was no 
additional loss of range of motion following repetitive use.

DC 5003 states that when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  Id.  The Veteran currently receives a 10 percent rating.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  There is, in this 
case, only one major joint involved; therefore, a higher rating 
is not warranted under DC 5003.  See Id.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate 
ratings for knee disability may be assigned under the limitation 
of motion codes in addition to ratings under Diagnostic Code 5257 
for subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when reported 
limitation of knee motion shown is compensable or when there is 
x-ray evidence of arthritis together with a finding of painful 
motion.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of 
the knee with slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for impairment of 
the knee with moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted for impairment 
of the knee with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 
'moderate,' and 'severe' as used in this code are not defined in 
the VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
for 'equitable and just decisions.'  38 C.F.R. § 4.6.

At the October 2006 VA examination, the Veteran complained of 
left knee instability.  Subluxation and dislocation were denied.  
Although a Lachman test was negative, mild medial instability was 
noted.  Further, at a September 2006 private treatment visit, the 
treating physician noted that the Veteran had a varus deformity 
of his left knee.  Affording the Veteran the benefit of the 
doubt, and considering the his symptoms, the Board finds that the 
Veteran is entitled to a separate 10 percent, but no greater, 
evaluation under Diagnostic Code 5257 for slight instability. 
However, the criteria for a higher (20 percent) rating for 
moderate instability have simply not been shown as only mild 
medial instability was found on examination.

The Board must now address the alternative avenues through which 
the Veteran may obtain an increased disability rating.  DC 5258 
(dislocated semilunar cartilage) and DC 5259 (removal of 
semilunar cartilage, symptomatic) both address issues of 
cartilage damage.  The Board notes that other applicable 
diagnostic codes relating to knee disorders include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record, prior to December 2, 2008, that 
shows the Veteran has cartilage damage or ankylosis.  Further, 
although genu recurvatum was noted on his October 2006 VA 
examination, the Board notes that the symptoms associated with 
this disorder, primarily instability, have already been 
contemplated by the 10 percent disability rating being awarded, 
pursuant to this decision, under DC 5257.  Additionally, although 
it is noted that the Veteran has impairment of the tibia, 
manifestations of this disorder have already been contemplated in 
his separately service-connected residuals of a gunshot wound 
left tibia, lower one-third with comminuted fracture and retained 
bullet.  As such, a separate rating under DC 5262 is not 
warranted.

The Board has also considered the Veteran's statements that his 
disability is worse than the rating currently assigned.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of the 
Veteran's left knee has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
knee is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's left knee with the 
established criteria found in the rating schedule for the 
musculoskeletal system shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers range of motion, 
pain, instability, and arthritis. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left knee prior to December 2, 2008.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 

The Court has recently held that a request for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable since 
the evidence of record clearly shows that the Veteran retired in 
July 2009 due to eligibility by age or duration of work.  See 
April 2010 VA examination.  Further, the Veteran has not alleged 
that he has been rendered unemployable because of his service-
connected left knee disability.  As such, consideration of TDIU 
is not deemed warranted. 

The Board has also considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess of 10 
percent for his left knee disability prior to December 2, 2008.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records indicates 
that he complained of persistent aching pain to his left ankle at 
a June 1971 treatment visit.  An April 1983 walk-in clinic note 
indicated that the Veteran "may have a fracture of the left 
ankle."  A November 1984 treatment record noted Achilles 
tendinitis of his left ankle.  No complaints of right hip pain or 
treatment for his hip were noted in the service treatment 
records.  The Veteran's undated retirement examination noted a 
normal clinical evaluation of his lower extremities and 
musculoskeletal system. 

More importantly, a review of the post-service evidence reveals 
that the Veteran has not been diagnosed as having a left ankle 
disorder or a right hip disorder.  For example, although an 
October 1990 VA examination noted a history of injury to the left 
ankle with mild functional disability, an actual disability was 
not diagnosed.  Significantly, an October 2006 VA examination 
reflected a normal left ankle x-ray.  Moreover, the VA examiner 
noted no impairment of the Veteran's left ankle upon examination.  
Additionally, x-rays of his hips at the October 2006 VA 
examination were normal.  The VA examiner indicated that there 
was no impairment of the Veteran's hips upon examination.  
Additional VA and private treatment records make reference to 
complaints of right hip pain, although a diagnosis was not 
rendered. 

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no evidence of either a diagnosed left ankle or 
right hip disorder during the period under appellate review.

In the absence of competent evidence showing that the Veteran 
presently has a diagnosed left ankle or right hip disorder, there 
is no basis for the granting of service connection, for either of 
these conditions, on either a direct or secondary basis. 

The Veteran is certainly competent to report that he experiences 
chronic pain in his left ankle and right hip.  The Board 
acknowledges his competency to report symptoms, such as pain, 
that comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, while he is competent to report 
the symptoms he experienced through his senses, pain alone, is 
not in and of itself, considered a disability for which service 
connection may be established.  

Further, the medical evidence of record outweighs the Veteran's 
statements.  The evidence shows no competent, credible evidence 
of a diagnosis of a left ankle or right hip disorder.  
Additionally, the medical evidence in this case shows no 
relationship between the Veteran's complaints and his active 
service. 

In the absence of a current clinical diagnosis, service 
connection for a left ankle or right hip disorder must be denied.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).   

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for a left ankle and right hip 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and his claims must be denied.  38 U.S.C.A. § 
5107.


ORDER

An initial rating in excess of 10 percent for total left knee 
arthroplasty with history of degenerative arthritis, associated 
with residuals, gunshot wound left tibia, lower one-third with 
comminuted fracture and retained bullet, prior to December 2, 
2008, is denied.

A separate initial rating of 10 percent, but no higher, is 
granted for slight instability of the left knee, subject to the 
laws and regulations governing monetary benefits.

Service connection for a left ankle disorder is denied. 

Service connection for a right hip disorder is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

Increased Rating Left Knee, Since February 1, 2010-  The Veteran 
indicated in a July 2009 statement, that following December 2, 
2008, knee surgery, he was receiving physical therapy with Select 
located in Milton, Florida, from December 2008 through March 
2009.  He additionally stated that he had follow-up appointments 
on January 2009, March 2009, and May 2009.  He further noted that 
he was still under the care of Dr. H. and had not yet been 
released. It is unclear from the record whether Dr. H. is 
employed by "Select."  Additionally, although records from Dr. 
H. are located in the file dated in December 2008 and January 
2009, records from any treatment in March 2009 and May 2009 have 
not yet been associated with the claims file.  As these records 
may be pertinent to his increased rating claim for his left knee 
since February 1, 2010, they should be associated with the claims 
file. 

The Board observes that the Veteran was most recently afforded a 
VA examination in April 2010 in order to assess the severity of 
his left knee post operatively.  Therefore, after securing all 
outstanding records, the AOJ should review the record and then 
determine if any additionally-indicated development, to include 
affording the Veteran any contemporary examinations deemed 
necessary for the appropriate adjudication of the claim, should 
be conducted.

Low Back Disorder-  The Board notes that an October 2006 VA 
examination was undertaken to address the etiology of the 
Veteran's low back disorder.  The Veteran was diagnosed with 
lumbar spine degenerative osteoarthritis at that time.  However, 
the Board finds that the medical examination does not contain 
sufficient detail to decide the claim on appeal.  The Court has 
held that where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (noting that once VA provides an examination 
to a Veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes).  

Specifically, although the October 2006 VA examiner concluded 
that the Veteran's lumbar spine disorder was not at least as 
likely as not related to his previous left tibial fracture, the 
examiner did not adequately discuss whether the Veteran's 
service-connected tibial fracture aggravated his back.  38 C.F.R. 
§ 3.310(b).  Additionally, the examiner should be requested to 
offer an opinion as to whether the Veteran's service-connected 
left knee disability, to include total left knee arthroplasty 
with history of degenerative arthritis and mild instability of 
the left knee, caused or aggravated his low back disorder.  Thus, 
on remand, the Veteran should be accorded a pertinent VA 
examination that provides such an opinion.  

As relevant to both claims, the Board observes that the Veteran 
also receives treatment at the Montgomery, Alabama, VA Medical 
Center.  Therefore, while on remand, any outstanding records 
dated from March 2007 to the present from such facility should be 
obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his claims on appeal.  After obtaining the 
appropriate releases, obtain all available 
records from Select, located in Milton, 
Florida, dated from December 2008 to the 
present; Dr. H; and the Montgomery, 
Alabama, VA Medical Center dated from March 
2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified 
of the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a pertinent VA 
examination to determine the etiology of 
his back disorder.  The examiner should 
have the opportunity to review the 
Veteran's claims folder in conjunction 
with the examination.  All testing deemed 
necessary, including x-rays, should be 
conducted.  

All pertinent back pathology found on 
examination should be noted in the 
examination report.  For any back disorder 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the Veteran's back 
disorder is caused by, or aggravated by, 
his service-connected residuals, gunshot 
wound left tibia, lower one-third with 
comminuted fracture and retained bullet, 
and/or his service-connected left knee 
disability, to include total left knee 
arthroplasty with history of degenerative 
arthritis and mild instability of the left 
knee; or is at least as likely as not (a 50 
percent probability or greater) casually 
related to service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, 
regarding the incurrence of the Veteran's 
claimed disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  Relevant to the Veteran's initial 
rating claim regarding his left knee, any 
additionally-indicated development, to 
include affording him any contemporary 
examinations or obtaining any opinions 
deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


